TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-02-00051-CV



                     William T. McBride and Beverly McBride, Appellants

                                                 v.

              Texas Department of Protective and Regulatory Services, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
       NO. 00-029-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



               Appellants moved to extend time to perfect their appeal until January 31, 2002.

Subsequently, appellants filed a motion for voluntary dismissal of their appeal. See Tex. R. App. P.

42.1. Appellant’s motion to dismiss their appeal is granted. Appellants’ motion to extend time to

perfect their appeal is dismissed.

               The appeal is dismissed.




                                              Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellants’ Motion

Filed: March 7, 2002
Do Not Publish




                 2